The charge against defendant is that of being a disorderly person under Section 899 of the Code of Criminal Procedure.
From all the testimony in the case it does not appear that the wife, complainant herein, at present is, or is likely to be, for at least two months, a charge upon the public.
. These proceedings are not for the purpose of regulating matrimonial differences, another tribunal being provided for that purpose, but are for the purpose of preventing wives and children from becoming a charge upon the public and preventing it from assuming burdens that should be borne by husbands..
The rule is laid down in 139 A. D. 364, as follows: “ Inasmuch, however, as the purpose of this section is not to furnish appropriate provision for the family support, but simply to prevent the family from becoming a public burden, etc., etc.”
See also: 128 App. Div. 328; 133 App. Div. 881; 115 App. Div. 412; 86 App. Div. 352.
*88If changed conditions should, in the future, bring complainant within the rule above laid down, the Court will entertain another ápplication for a warrant. Under the present circumstances, the proceedings are premature.
Defendant discharged.